Citation Nr: 1532708	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  14-34 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 4, 2010 for the assignment of a 100 percent rating for service-connected posttraumatic stress disorder (PTSD) with depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1944 to March 1946 and August 1950 to March 1951.  His awards and decorations include the Combat Infantryman Badge.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Appeals Management Center (AMC) in Washington, DC.

This appeal was processed using the Virtual Benefits Management System (VBMS).  The Virtual VA electronic claims file contains a May 2010 rating decision, VA treatment records dated from July 2000 to November 2011, and the remaining records are either not pertinent to the claim on appeal or duplicate copies of evidence already associated with VBMS.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, entitlement to a 100 percent disability rating for PTSD with depression arose on January 5, 2010.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of January 5, 2010, but no earlier, for the assignment of a 100 percent rating for service-connected PTSD with depression have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.151(a), 3.155(a), 3.156, 3.157(b), 3.400(o)(2) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) .

Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Neither the Veteran or his representative has made no such assertions here.  Accordingly, VA's duty to notify has been satisfied.

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  All identified relevant and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Veteran has not identified any other outstanding records that are pertinent to the issue decided herein.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the Veteran was afforded VA examinations in October 2001, May 2002, November 2002, and December 2008 in connection with PTSD.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case because, as shown below, the examiners provided the requisite clinical evaluation results to adequately rate the Veteran's service-connected psychiatric disorder.  They also reviewed the Veteran's claims file and considered his medical history.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007).

Procedural History

A March 1970 Board decision reopened but denied the Veteran's claim for service connection for anxiety reaction.  In October 1999, the Veteran filed an informal claim to reopen the claim for entitlement to service connection for anxiety disorder.  In a November 1999 rating decision, the RO denied the reopening of entitlement to service connection for anxiety reaction.  The Veteran submitted a timely notice of disagreement (NOD) in May 2000.  The RO issued a statement of the case (SOC) in June 2000.  That same month, the Veteran filed a substantive appeal.  In a December 2001 supplemental statement of the case (SSOC), the RO reopened the claim of entitlement to service connection for nervous condition and denied entitlement to service connection for PTSD.  The issue of entitlement to service connection for PTSD was again denied in a subsequent December 2002 SSOC and the case was certified to the Board in February 2003.  

In a May 2003 decision, the RO reopened the issue of entitlement to service connection for anxiety reaction and remanded the issues of entitlement to service connection for anxiety reaction and PTSD for additional development.  In a June 2004 decision, the Board denied both issues on appeal.    

The Veteran appealed the Board's June 2004 decision for the issue of entitlement to service connection for anxiety disorder to the United States Court of Appeals for Veterans Claims (Court).  By order dated December 2005, the Court issued a Memorandum Decision, set aside the June 2004 Board decision for that issue, and remanded it to the Board for compliance with the terms of the Memorandum Decision.  The Board remanded the issue in a March 2008 decision, and upon return to the Board, it was denied on the merits in a September 2009 decision.  

The Veteran appealed the Board's September 2009 decision to the Court.  A March 2010 Joint Motion for Remand (JMR) was issued which set aside the September 2009 Board decision and remanded the issue of entitlement to service connection for anxiety disorder to the Board for compliance with the terms of the JMR.  The Board remanded the issue in June 2010.  During the course of such development, the AMC issued a December 2011 rating decision which granted service connection for PTSD with depression an assigned a 50 percent evaluation, effective October 28, 1999, and a 100 percent evaluation, effective August 4, 2010.  

In a January 2012, the Veteran disagreed with the effective date of the 100 percent rating.  The RO issued an August 2014 SOC, the Veteran filed a timely Substantive Appeal, and the case was certified to the Board in November 2014.  Hence, the issue on appeal is entitlement to an effective date earlier than August 4, 2010 for the assignment of a 100 percent rating for service-connected PTSD with depression.
Earlier Effective Date for the Assignment of 100 percent

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim. Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  Again, VA is required to identify and act on informal claims for benefits.  38 U.S.C. 
§ 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  The essential elements for any claim, whether formal or informal, are:  (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

In a January 2012 Statement in Support of Claim, the Veteran expressed disagreement with the December 2011 rating decision, particularly for the assigned effective date of August 4, 2010 for the 100 percent disability rating for PTSD with depression, that was made as part of the initial grant of service connection.  

First, the date of claim is the date of the claim for service connection, in October 1999, as it is presumed the Veteran is seeking service connection assignment of a 100 percent evaluation.  No earlier claim was present prior to that time that indicated an intent to file a claim to reopen after the March 1970 Board denial.  Second, then, the crux of this issue is when the evidence of record showed entitlement to a 100 percent evaluation for PTSD.  In the present case, it is necessary to determine whether a disability rating of 100 percent for the Veteran's PTSD with depression became factually ascertainable under the General Rating Formula for Mental Disorders at any time during the appeal period earlier than August 4, 2010. 

A maximum 100 percent rating for PTSD is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Evaluation under 38 C.F.R. § 4.130 is symptom-driven - symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b). 

On January 5, 2010, the Veteran reported having vague thoughts of death and suicide, although he denied having active suicidal ideation, plan, or intent at the present.  He also reported having a hard time recognizing people.  The treating physician noted, in pertinent part, the Veteran was experiencing some apparent memory difficulties, was not oriented to time at all, and had impaired recent memory.  This exacerbation in frequency and intensity of PTSD symptoms was also evidenced by a PTSD Checklist for Civilians (PCL-C) score of 85 on January 5, 2010.  These reports of thoughts of suicide and death were in contrast to prior reported denials of suicidal thoughts.  

Thereafter, treatment records from January 27, 2010 to July 26, 2010 document, in pertinent part, visual hallucinations and persecutory delusions, as well as disorientation to time and place and getting lost in familiar places.  The Veteran described hearing someone calling his name and seeing black bags and person that scares him.  The Veteran's caregiver reported that the Veteran needs supervision for the daily living activities, including medications, the Veteran has accepted supervision of a homemaker, the Veteran stopped driving his car, and that the Veteran had expressed hearing somebody laughing and getting scared from seeing persons.  Upon clinical evaluation, the treating physicians noted that while the Veteran was cooperative, appropriately dressed, and displayed logical and coherent thought process but no delusions, suicidal, or homicidal plans or abnormality of perception, the Veteran displayed extremely limited judgment and insight, psychomotor retardation, was oriented to person only, and needed supervision for 24 hours.  The Veteran was assigned a GAF score of 45 to 50 on January 5, 2010 and of 45 on January 27, 2010, February 24, 2010, March 23, 2010, May 20, 2010, June 17, 2010, and July 26, 2010.  These GAF scores reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See e.g., Carpenter, 8 Vet. App. at 242-44.  

As such, the Board finds that a review of the medical evidence of record indicates that at least as of January 5, 2010, the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms is consistent with total social and occupational impairment due to psychiatric symptoms to warrant the 100 percent disability rating.  Such evidence consisted of VA treatment records dated from January 5, 2010 to July 26, 2010 discussed above.  Symptomatology included memory loss for names, persistent delusions or hallucinations, disorientation, psychomotor retardation, and intermittent inability to perform activities of living on his own.  The Board finds this disability picture is consistent with the 100 percent disability rating assigned based on the VA examination for PTSD on August 4, 2010 and VA treatment records thereafter in the claims file.

Next, the Board also finds that the Veteran's disability picture, to include the severity, frequency, and duration of his symptoms is not consistent with total social and occupational impairment due to psychiatric symptoms to warrant an effective date earlier than January 5, 2010 at any time for a 100 percent disability rating.  Such evidence consists of a September 2000 Decision Review Officer (DRO) hearing transcript between the Veteran's treating physician and representative, VA examination reports dated October 2001, May 2002, November 2002, and December 2008, November 2001 VA social and industrial field survey report, and VA treatment records dated from May 3, 2001 to October 22, 2009.  

VA social work psychosocial assessments, dated May 3, 2001 and October 25, 2001, document that the Veteran was married, lived with and took care of his disabled wife, and was in charge of house chore activities.  He demonstrated an ability to understand, maintained communication with his children, and was oriented to talk with staff at a geriatric day center where he took his wife each day.  He reported having a good support system.  Psychiatric symptoms included sleep impairment, anxiety, nightmares, intrusive thoughts, irritability, guilt over killing others in war, and being less interested in activities that used to be important for him.  He also reported sometimes hearing somebody calling him by his name.   

On VA examination for PTSD in October 2001, the Veteran reported taking care of his disabled wife and completing the household chores.  The Veteran was adequately dressed and groomed, alert, aware of the interview situation, and in full contact with reality, although tense and at times evidently annoyed by the questions.  He did not display any delusions or hallucinations nor any suicidal or homicidal ideas.  The Veteran was well oriented in person, place, and time and displayed an anxious and angry mood, adequate intellectual functioning, fair judgment, and very poor insight.  The Veteran was assigned a GAF score of 45 to 50 which reflects serious symptoms.  See e.g., Carpenter, 8 Vet. App. at 242-44.  

Pursuant to a VA social and industrial field survey report, completed after two home visits in October 2001 and November 2001, the Veteran exhibited a clean and groomed appearance.  He reported handling his own funds, helping his wife and driving her to an elderly day center every day, retiring in 1965 after a work-related incident from which he was hit in the head by a citizen, and socializing with some friends.  However, he also reported becoming angry and losing his control and having no social interaction with neighbors due to a physical fight on one occasion that was turned down in court.  Two of his neighbors were interviewed and affirmed the Veteran's physical aggressiveness and having no relationship with the Veteran due to his behavior.  
  
VA treatment records also show that on January 3, 2002, the Veteran was not suicidal or homicidal and was well oriented to person, time, and place.  On VA examination for PTSD in May 2002, the Veteran reported not experiencing auditory hallucinations, ideas of reference, delusions, or suicidal ideation.  The examiner observed the Veteran was cooperative, well-dressed, and groomed, and displayed logical and coherent thought process, appropriate mood and affect, and no pressured speech.  While the Veteran was not oriented to time, he was oriented to place and person and cognitive functions were otherwise preserved even though he had difficulties with concentration.  The Veteran was assigned a GAF score of 50 which reflects serious symptoms. 

On VA examination for PTSD in November 2002, the Veteran reported memories about his experiences but described them as not intrusive or distressing thoughts to interfere in his daily living activities.  Upon clinical evaluation, the examiner noted the Veteran was appropriately dressed with adequate hygiene, spontaneous and established eye contact, alert and fully aware of the interview situation, and in contact with reality.  The Veteran's mood was anxious and affect was broad and appropriate.  He was oriented in person, place, and time and memory for recent, remote, and immediate events was intact.  There was no evidence of psychomotor retardation or agitation nor abnormal involuntary movement.  The Veteran's thought process was coherent and logical with no looseness of association or disorganized speech.  There were also no findings of delusions or hallucinations, phobias, obsessions, or suicidal ideas.  The Veteran was assigned a GAF score of 60 which reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Pursuant to eight occasions from September 26, 2002 to June 8, 2004, the Veteran reported subjective symptoms of flashbacks, nightmares, awaken with yelling, palpitations, and sweating, more anxious and depressed, sleep impairment, acting as if events were happening again, difficulty in crowded places, avoidance of watching or talking about war events with others, feeling of a foreshortened future, and hypervigilant attitude.  The treating physicians observed the Veteran demonstrated adequate hygiene, cooperativeness, mild psychomotor retardation, depressed mood, appropriate affect, no abnormality of perception, orientation in all spheres, normal abstraction, poor judgment and insight, poor recent and immediate memory, and his thought process was coherent, relevant, logical, and blocking.  His thought content included feelings of guilt, worthlessness, and ideas of reference, but no suicidal ideas or plans.  The Veteran was assigned a GAF score of 55 on September 26, 2002 and December 6, 2002 which reflects moderate symptoms, and a GAF score of 50 on March 14, 2003, July 9, 2003, January 15, 2004, March 22, 2004, and June 16, 2004 and June 8, 2004 which reflects serious symptoms. 

Pursuant to treatment in September 2004, April 2005, June 2005, July 2005, August 2006, and June 2007, the Veteran reiterated complaints of flashbacks, nightmares, anxiety, guilty feelings, depressed mood, panic attacks, intrusive thoughts of war experiences, avoidance of original trauma, social withdrawal, and impaired relationships with others.  He continued to demonstrate no suicidal or homicidal ideation.  His wife died on June [redacted], 2005, and he arrived to VA on July 26, 2005 with a neighbor and it was noted he needs to be assisted.  When he arrived on June 6, 2007 with a friend, it was noted he does not drive.  The Veteran was assigned a GAF score of 50 on September 8, 2004 and April 20, 2005 and a GAF score of 45 on June 20, 2005, July 26, 2005, August 9, 2006 and June 6, 2007, which both reflect serious symptoms. 

On VA examination for mental disorders in December 2008, the Veteran reported living with his daughter as a widower and his family and social relationships are good, to include going on family outings, and no history of suicide attempts.  The examiner noted the Veteran's clean appearance, unremarkable psychomotor activity, spontaneous speech, unremarkable thought process and thought content, no delusions or hallucinations, and orientation to person, time, and place.  The Veteran displayed normal remote, recent, and immediate memory, an ability to maintain minimum personal hygiene, and no problem with activities of daily living, inappropriate behavior, homicidal thoughts, or suicidal thoughts.  The examiner concluded that the effects of the Veteran's mental disorder on occupational and social functioning were best summarized by "mental disorder symptoms are controlled by continuous medication."  The Veteran was assigned a GAF score of 65 which reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning, but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  

On January 23, 2009, the Veteran was assigned a GAF score of 45 which reflects serious symptoms.  The Veteran's experiences of exacerbation in frequency and intensity of PTSD symptoms were also evidenced by a PCL-C score of 64.  The PCL-C instructed the Veteran to identify how much (not at all/a little bit/
moderately/quite a bit/extremely) he has been bothered by a list of problems and complaints that veterans sometimes have in response to stressful military experiences.  On the PCL-C, the Veteran marked "extremely" for having physical reactions when something remind you of the stressful experience from the past and trouble remembering important parts of the stressful experience from the past; "quite a bit" for repeated disturbing dreams of stressful experience from past, suddenly acting or feeling as if stressful experience from past was happening again (as if you were reliving it), feeling very upset when something remind you of the stressful experience form the past, avoiding thinking about or talking about the stressful experience from the past or avoiding having feelings related to it, avoiding activities or situations because they remind of the stressful experience from the past, feeling as if your future somehow will be cut short, trouble falling or staying asleep, feeling irritable or having angry outbursts, having difficulty concentrating, and being "superalert" or watchful or on guard; "moderately" for loss of interest in activities that you used to enjoy, feeling distant or cut off from other people, feeling emotionally numb or being unable to have loving feelings for those close to you, and feeling jumpy or easily startled; and "little bit" for repeated disturbing memories, thoughts, or images of stressful experience from the past.

On April 2, 2009, the Veteran reported episodes of anxiety, abrupt onset of anxiety, nervousness, and shortness of breath, supportive family, and denial of suicidality despite low mood problems.  On October 22, 2009, he reiterated anxiety in the evening, sleep impairment, and living with his son.  Both records noted the Veteran's psychiatric symptoms include recurring intrusive thoughts of traumatic experience, recurring nightmares, irritability, hypervigilance, avoidance of conversations, places or situations, abnormal sleep pattern, increased startle reflex, and concentration problems, and assigned a GAF score of 55 which reflects moderate symptoms.  On physical examination, he was cooperative, reasonable, groomed appropriately, and demonstrated intact language, normal and coherent thought process and association, good insight and judgment, average or above fund of knowledge, and no perceptual disturbances.  In April 2009, he was alert, attentive, and oriented to person, time, and place, displayed normal rate/rhythm of speech, congruent affect with mood, grossly intact memory, and thought content entailed intrusive distressing recalls and traumatic ideation.  

At the September 2009 DRO hearing, the Veteran's treating physician opined that the Veteran is unable to work and, besides age, the Veteran has been under medical treatment his whole life.  In October 2009, the Veteran was disoriented to day of the month, anxious with mildly mood, displayed a restricted affect, impaired recent memory, and mildly moderate concentration.  

Upon review of the evidence of record, the Board finds that the evidence indicates that earlier than January 5, 2010, the Veteran's level of symptomatology for PTSD did not more closely contemplate total occupational and social impairment due to psychiatric symptoms.  First, the Board notes that throughout the appeal period, the Veteran has displayed serious symptoms.  But the Veteran has not demonstrated total social impairment.  Throughout the period, the Veteran's family relationships remained good, or at least supportive.  The Veteran took care of his wife until her death in 2005.  Although in 2001, it was noted he had no relationships with his neighbors, he also reported socializing with friends.  VA treatment records from 2004 through 2007 noted social withdrawal and impaired relationships, but this is not of the frequency and severity of total impairment.  Additionally, in 2008, he reported his family and social relationships were good.  In January 2009, he reported moderate feeling cut off or distant from others and feeling emotionally numb or being unable to have loving feelings for those close to you.  Accordingly, the Board finds that there is not total impairment social impairment during this period.  

Second, the evidence of record doesn't show he was totally occupationally impaired due to PTSD prior to January 5, 2010.  Although in 2009, the Veteran's treating physician opined that the Veteran is unable to work, it wasn't clear that this was due to his PTSD only.  No other examiner made a finding of total occupational impairment.  Prior to his wife's death in 2005, he took care of his elderly wife.  VA treatment records dated through 2007 indicate the Veteran was fully oriented the majority of the time with adequate hygiene.

Third, however, the Board acknowledges that the Veteran demonstrated, as noted above, several times of not being oriented or hearing hallucinations.  For example, there was no orientation to time at a May 2002 VA examination and disorientation to day of the month in October 2009.  He reported sometimes hearing somebody calling him by his name at the May 2001 VA social work psychosocial assessment, and acting as if events were happening again as reported in July 2003 and January 2009.  He also reported thought content with feeling of guilt and worthlessness from September 2002 to June 2004 and with intrusive distressing recalls and traumatic ideation in April 2009, poor recent and immediate memory from September 2002 to June 2004, impaired recent memory in October 2009, needing assistance in July 2005, not driving in June 2007, and increased latency of response in October 2009.  

The Veteran's reports of his PTSD symptoms are both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Nevertheless, the Board finds these documented incidents of psychiatric symptomatology contemplated under the 100% criteria do not rise to a severity, frequency, and duration of such impairments to warrant the effective date of the 100 percent disability rating to be earlier than January 5, 2010.

The Board is aware that the symptoms listed under the 100 percent rating criteria is essentially examples of the type and degree of symptoms for that rating, and that the Veteran need not demonstrate those exact symptoms to warrant that rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, entitlement to a 100 percent evaluation requires sufficient symptoms of the requirements, or others of similar severity, frequency, or duration, that cause the specific type of occupational and social impairment. See Vazquez-Claudio, 713 F.3d at 117-18.

His overall psychiatric disability picture prior to January 5, 2010, did not demonstrate gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  In contrast, as noted above, he demonstrated limited impairment in thought process, the ability to communicate, inconsistent or intermittent assertions pertaining to delusions or hallucinations, cooperative and appropriate behavior, continuous denial of homicidal and suicidal ideation, orientation to all spheres, and some memory impairment but not to the severity of forgetting his name or those of family members.  He also demonstrated the ability to care for his disabled wife prior to her death in June 2005, to include driving her every day to an elderly care center and completing household chores.  Additionally, while the Board acknowledges the Veteran was assigned multiple GAF scores reflecting serious symptoms ranging from 41 to 50 by the October 2001 and May 2002 VA examiners and by VA treating physicians, his disability picture, to include the severity, frequency, and duration of his symptoms as well as the resulting impairment of social and occupational functioning does not warrant the assignment of an effective date for the 100 percent disability rating for total occupational and social impairment due to his psychiatric symptoms as discussed above earlier than January 5, 2010.

Because January 5, 2010 is the earliest date of entitlement to a 100 percent evaluation, the proper effective date is January 5, 2010.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(2).


ORDER

An effective date of January 5, 2010, but no earlier, for the assignment of a 100 percent rating for service-connected PTSD with depression is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


